Title: II. Notes on Cost of Shipping Rice, &c., 1787
From: Jefferson, Thomas
To: 


Le Riz vaut dans ce moment £14. à £14.5s. de Nice Le cantare qui est composé de 150. lb soit de 6 Rubs de 25. ℔ chaque.
Le Rapport du poidt de Nice à celui de Marc doit etre calculé sur le pied de 25.℔ de Nice pour 16 ℔. de Marc de manière que le cantare soit quintal de Nice de 150 ℔. est equivalent à 96 ℔. de Marc.
Le louis d’or de france de £24. vaut £25 de Nice en marchandise.
Estimate of expense of sending rice to France from South Carolina


Freight from Chas. T. to Bourdeaux. the French Quintal
3  Os.


Insurance @ 3 pr Cent.
10. 


Commission @ 2½ pr Cent.
9. 


  Difference of French and American hundred, say 1/10 make the French kental (when the American kental is at 14/)


1787. Mr. D. Parker tells me the present crops of rice in America are about 80,000 casks containing 500 ℔. nett each, and worth at London and Amsterdam on average a Guinea the nett hundred. That the quantity increases annually from 5 to 10,000 barrels.
